EXHIBIT 10.03

 

NUSTAR GP, LLC

AMENDED AND RESTATED

2003 EMPLOYEE UNIT INCENTIVE PLAN

Amended and Restated as of April 1, 2007

 

SECTION 1.

Purpose of the Plan.

The NuStar GP, LLC 2003 Employee Unit Incentive Plan (the “Plan”) is intended to
promote the interests of NuStar Energy L.P., a Delaware limited partnership (the
“Partnership”), by providing to employees of NuStar GP, LLC, a Delaware limited
liability company (the “Company”), and its Affiliates who perform services for
the Partnership and its subsidiaries incentive awards for superior performance
that are based on Units. The Plan is also intended to enhance the Company’s and
its Affiliates’ ability to attract and retain employees whose services are key
to the growth and profitability of the Partnership, and to encourage them to
devote their best efforts to the business of the Partnership and its
subsidiaries, thereby advancing the Partnership’s interests.

SECTION 2.

Definitions.

As used in the Plan, the following terms shall have the meanings set forth
below:

 

2.1

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

2.2

“Award” means a grant of one or more Options or Restricted Units pursuant to the
Plan, and any tandem DERs granted with respect to such Award.

 

2.3

“Board” means the Board of Directors of the Company.

 

2.4

“Cause” means the (i) conviction of the Participant by a state or federal court
of a felony involving moral turpitude, (ii) conviction of the Participant by a
state or federal court of embezzlement or misappropriation of funds of the
Company, (iii) the Company’s (or applicable Affiliate’s) reasonable
determination that the Participant has committed an act of fraud, embezzlement,
theft, or misappropriation of funds in connection with such Participant’s duties
in the course of his or her employment with the Company (or applicable
Affiliate), (iv) the Company’s (or its applicable Affiliate’s) reasonable
determination that the Participant has engaged in gross mismanagement,
negligence or misconduct which causes or could potentially cause material loss,
damage or injury to the Company, any of its Affiliates or their respective
employees, or (v) the Company’s (or applicable Affiliate’s) reasonable
determination that (a) the Participant has violated any policy of the Company
(or applicable Affiliate), including but not limited to, policies regarding
sexual harassment, insider trading, confidentiality, substance abuse and/or
conflicts of interest, which violation could result in the termination of the
Participant’s employment, or (b) the Participant has failed to satisfactorily
perform the material duties of Participant’s position with the Company or any of
its Affiliates.

 

 



NuStar GP, LLC 2003 Unit Incentive Plan

Page 2

 

 

(b)

“Change of Control”»2.1                means, and shall be deemed to have
occurred upon the occurrence of one or more of the following events: (i) any
sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all or substantially all of the assets of the Company
or the Partnership to any Person or its Affiliates, unless immediately following
such sale, lease, exchange or other transfer such assets are owned, directly or
indirectly, by NuStar GP Holdings, LLC and its Affiliates or the Company; (ii)
the consolidation or merger of the Partnership or the Company with or into
another Person pursuant to a transaction in which the outstanding voting
interests of the Company are changed into or exchanged for cash, securities or
other property, other than any such transaction where, in the case of the
Company, (a) all outstanding voting interests of the Company are changed into or
exchanged for voting stock or interests of the surviving corporation or entity
or its parent and (b) the holders of the voting interests of the Company
immediately prior to such transaction own, directly or indirectly, not less than
a majority of the voting stock or interests of the surviving corporation or
entity or its parent immediately after such transaction and, in the case of the
Partnership, NuStar GP Holdings, LLC retains operational control, whether by way
of holding a general partner interest, managing member interest or a majority of
the outstanding voting interests of the surviving corporation or entity or its
parent; NuStar GP Holdings, LLC or (iii) a “person” or “group” (within the
meaning of Sections 13(d) or 14(d)(2) of the Exchange Act) being or becoming the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act)
of more than 50% of all voting interests of NuStar GP Holdings, LLC or the
Company then outstanding, other than, in the case of the Company, (a) in a
merger or consolidation which would not constitute a Change of Control under
clause (ii) above and (b) Valero Energy and its Affiliates; or (iv) in the case
of NuStar GP Holdings, LLC, the consummation of a reorganization, merger,
consolidation or other form of business transaction or series of business
transactions, in each case, with respect to which more than 50% of the voting
power of the outstanding equity interests in NuStar GP Holdings, LLC cease to be
owned by the persons who owned such interests immediately prior to such
reorganization, merger, consolidation or other form of business transaction or
series of business transactions.

 

2.2

“Committee” means the Compensation Committee of the Board or such other
committee of the Board appointed to administer the Plan.

 

2.3

“DER” or “Distribution Equivalent Right” means a contingent right, granted in
tandem with a specific Restricted Unit, to receive an amount in cash equal to
the cash distributions made by the Partnership with respect to a Unit during the
period such Restricted Unit is outstanding.

 

2.4

“Employee” means any employee of the Company or an Affiliate, who performs
services for the Partnership, as determined by the Committee, provided, however
that employees who are “officers” of the Company or an Affiliate (as such term
is defined in Rule 16a-1(f) of the Exchange Act), are not to be “Employees” for
purposes of this Plan.

 

2.5

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

2.6

“Fair Market Value” means the closing sales price of a Unit on the New York
Stock Exchange on the applicable date (or if there is no trading in the Units on
such date, on the next preceding date on which there was trading). If Units are
not publicly traded at the



NuStar GP, LLC 2003 Unit Incentive Plan

Page 3

 

time a determination of fair market value is required to be made hereunder, the
determination of fair market value shall be made in good faith by the Committee.

 

2.7

“Good Reason” means:

 

(i)

a reduction in the Participant’s annual base salary;

 

(ii)

failure to pay the Participant any compensation due under an employment
agreement, if any;

 

(iii)

failure to continue to provide benefits to the Participant that are
substantially similar to those then enjoyed by similarly situated employees
unless the Partnership, the Company or their Affiliates provide aggregate
benefits equivalent to those then in effect; or

 

(iv)

the Partnership, the Company or their Affiliates purported termination of the
Participant’s employment for Cause or disability not pursuant to a procedure
indicating the specific provision of the definition of Cause contained in this
Plan as the basis for such termination of employment.

The Participant may not terminate for Good Reason unless he has given written
notice delivered to the Partnership, the Company or their Affiliates, as
appropriate, of the action or inaction giving rise to Good Reason, and such
action or inaction is not corrected within thirty (30) days thereafter.

 

2.8

“Option” means on option to purchase Units as further described in Section 6.1.

 

2.9

“Participant” means any Employee granted an Award under the Plan.

 

2.10

[reserved].

 

2.11

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

 

2.12

“Restricted Period” means the period established by the Committee with respect
to the vesting of an Award during which the Award either remains subject to
forfeiture or is not exercisable by the Participant.

 

2.13

“Restricted Unit” means a phantom unit granted under the Plan which is
equivalent in value and in dividend and interest rights to a Unit, and which
upon or following vesting entitles the Participant to receive a Unit or its Fair
Market Value in cash, whichever is determined by the Committee.

 

2.14

“Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange Act, or
any successor rule or regulation thereto as in effect from time to time.

 

2.15

“SEC” means the Securities and Exchange Commission.

 

2.16

“Unit” means a common unit of the Partnership.

 

2.17

“Valero Energy” means Valero Energy Corporation.

SECTION 3.

Administration.

Annual grant levels for Participants will be recommended by the Chief Executive
Officer of the Company, subject to the review and approval of the Committee. The
Plan shall be administered by the



NuStar GP, LLC 2003 Unit Incentive Plan

Page 4

 

Committee. A majority of the Committee shall constitute a quorum, and the acts
of the members of the Committee who are present at any meeting thereof at which
a quorum is present, or acts unanimously approved by the members of the
Committee in writing, shall be the acts of the Committee. Subject to the terms
of the Plan and applicable law, and in addition to other express powers and
authorizations conferred on the Committee by the Plan, the Committee shall have
full power and authority to: (i) designate Participants; (ii) determine the type
or types of Awards to be granted to a Participant; (iii) determine the number of
Units to be covered by Awards; (iv) determine the terms and conditions of any
Award; (v) determine whether, to what extent, and under what circumstances
Awards may be settled, exercised, canceled, or forfeited; (vi) interpret and
administer the Plan and any instrument or agreement relating to an Award made
under the Plan; (vii) establish, amend, suspend, or waive such rules and
regulations and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; and (viii) make any other determination and take any
other action that the Committee deems necessary or desirable for the
administration of the Plan. Unless otherwise expressly provided in the Plan, all
designations, determinations, interpretations, and other decisions under or with
respect to the Plan or any Award shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive, and binding
upon all Persons, including the Company, the Partnership, any Affiliate, any
Participant, and any beneficiary of any Award.

SECTION 4.

Units Available for Awards.

 

4.1

Units Available. Subject to adjustment as provided in Section 4.3, the number of
Units with respect to which Awards may be granted under the Plan is 500,000. If
any Award is forfeited or otherwise terminates or is canceled without the
delivery of Units, then the Units covered by such Award, to the extent of such
forfeiture, termination, or cancellation, shall again be Units with respect to
which Awards may be granted.

 

4.2

Sources of Units Deliverable Under Awards. Any Units delivered pursuant to an
Award shall consist, in whole or in part, of Units acquired in the open market,
from any Affiliate, the Partnership or any other Person, or any combination of
the foregoing, as determined by the Committee in its discretion.

 

4.3

Adjustments. If the Committee determines that any distribution (whether in the
form of cash, Units, other securities, or other property), recapitalization,
split, reverse split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, or exchange of Units or other securities of the
Partnership, issuance of warrants or other rights to purchase Units or other
securities of the Partnership, or other similar transaction or event affects the
Units such that an adjustment is determined by the Committee to be appropriate
in order to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan, then the Committee shall,
in such manner as it may deem equitable, adjust any or all of (i) the number and
type of Units (or other securities or property) with respect to which Awards may
be granted, (ii) the number and type of Units (or other securities or property)
subject to outstanding Awards, and (iii) if deemed appropriate, make provision
for a cash payment to the holder of an outstanding Award; provided, that the
number of Units subject to any Award shall always be a whole number.

SECTION 5.

Eligibility.

Any Employee shall be eligible to be designated a Participant and receive an
Award under the Plan.



NuStar GP, LLC 2003 Unit Incentive Plan

Page 5

 

SECTION 6.

Awards.

 

6.1

Options. The Committee shall have the authority to determine the Employees to
whom Options shall be granted, the number of Units to be covered by each Option,
the purchase price therefor and the conditions and limitations applicable to the
exercise of the Option, including the following terms and conditions and such
additional terms and conditions, as the Committee shall determine, that are not
inconsistent with the provisions of the Plan.

 

(i)

Exercise Price. The purchase price per Unit purchasable under an Option shall be
determined by the Committee at the time the Option is granted but shall not be
less than its Fair Market Value as of the date of grant.

 

(ii)

Time and Method of Exercise. The Committee shall determine the Restricted Period
(i.e., the time or times at which an Option may be exercised in whole or in
part), and the method or methods by which payment of the exercise price with
respect thereto may be made or deemed to have been made which may include,
without limitation, cash, check acceptable to the Company, a “cashless-broker”
exercise (through procedures approved by the Company), other securities or other
property, or any combination thereof, having a value on the exercise date equal
to the relevant exercise price.

 

(iii)

Term. Subject to earlier termination as provided in the grant agreement or the
Plan, each Option shall expire on the 10th anniversary of its date of grant.

 

(iv)

Forfeiture. Except as otherwise provided in this Plan, in the terms of an Award
agreement, or in a written employment agreement (if any) between the Participant
and the Company or one of its Affiliates, upon termination of a Participant’s
employment with the Company or its Affiliates involuntarily for Cause or on a
voluntary basis (other than for retirement, death or disability of the
Participant (see Section 6.3(ix) below)) during the applicable Restricted
Period, (i) that portion of any Option that has not vested on or prior to such
date of termination shall automatically lapse and be forfeited by the
Participant at the close of business on the date of the Participant’s
termination of employment and (ii) all vested but unexercised Options previously
granted shall automatically lapse and be forfeited by the Participant at the
close of business on the 30th day following the date of such Participant’s
termination, unless an Option expires earlier according to its original terms.
If a Participant’s employment is involuntarily terminated by the Company other
than for Cause: (i) that portion of any Option that has not vested on or prior
to such date of termination shall automatically lapse and be forfeited by the
Participant at the close of business on the date of the Participant’s
termination of employment and (ii) all vested but unexercised Options previously
granted shall automatically lapse and be forfeited by the Participant at the
close of business on the last day of the twelfth month following the date of
such Participant’s termination,



NuStar GP, LLC 2003 Unit Incentive Plan

Page 6

 

unless an Option expires earlier according to its original terms. The Committee
or the Chief Executive Officer may waive in whole or in part such forfeiture
with respect to a Participant’s Options.

 

(v)

In connection with the sale by Valero Energy of its ownership interest in NuStar
GP Holdings, LLC to public unitholders in a series of public offerings, Valero
Energy ceased to be an Affiliate of the Company effective December 22, 2006.
Employees of Valero Energy were deemed to have experienced a termination of
employment as a result of the loss of the Affiliate relationship. However,
notwithstanding the provisions in Section 6.1(iv) above, immediately prior to
the closing of the public offering of the Units on December 22, 2006, all
Options that (a) were granted under the Plan and are held by Valero Energy
Employees, and (b) are in full force and effect on December 22, 2006, shall
remain outstanding, shall be fully vested and shall not be subject to lapse and
forfeiture as provided in Section 6.1(iv) above. Such Options shall remain
outstanding and in full force and shall expire on the close of business on
December 22, 2007.

 

6.2

Restricted Units. The Committee shall have the authority to determine the
Employees to whom Restricted Units shall be granted, the number of Restricted
Units to be granted to each such Participant, the duration of the Restricted
Period (if any), the conditions under which the Restricted Units may become
vested (which may be immediate upon grant) or forfeited, and such other terms
and conditions as the Committee may establish respecting such Awards, including
whether DERs are granted with respect to such Restricted Units.

 

(i)

DERs. To the extent provided by the Committee, in its discretion, a grant of
Restricted Units may include a tandem DER grant, which may provide that such
DERs shall be paid directly to the Participant, be credited to a bookkeeping
account (with or without interest in the discretion of the Committee) subject to
the same restrictions as the tandem Award, or be subject to such other
provisions or restrictions as determined by the Committee in its discretion.

 

(ii)

Forfeiture. Except as otherwise provided in this Plan, in the terms of an Award
agreement, or in a written employment agreement (if any) between the Participant
and the Company or one of its Affiliates, upon termination of a Participant’s
employment with the Company or its Affiliates for any reason (other than for
retirement, death or disability of the Participant (see Section 6.3(ix) below))
during the applicable Restricted Period, all Restricted Units shall be forfeited
by the Participant at the close of business on the date of the Participant’s
termination of employment. The Committee or the Chief Executive Officer may
waive in whole or in part such forfeiture with respect to a Participant’s
Restricted Units.

 

(iii)

Lapse of Restrictions. Upon the vesting of each Restricted Unit, the Participant
shall be entitled to receive from the Company one Unit or its



NuStar GP, LLC 2003 Unit Incentive Plan

Page 7

 

Fair Market Value, as determined by the Committee, subject to the provisions of
Section 8.2.

 

(iv)

As described in Section 6.1(v) above, Employees of Valero Energy were deemed to
have experienced a termination of employment as a result of the loss of the
Affiliate relationship with Valero Energy in connection with the sale by Valero
Energy of its ownership interest in NuStar GP Holdings, LLC. However,
notwithstanding the provisions in Section 6.2(ii) above, any Restricted Unit
granted under the terms of the Plan to, and held by, any Valero Energy Employee
which remains unvested as of December 22, 2006 shall immediately vest and become
non-forfeitable as of December 22, 2006.

 

6.3

General.

 

(i)

Awards May Be Granted Separately or Together. Awards may, in the discretion of
the Committee, be granted either alone or in addition to, in tandem with, or in
substitution for any other Award granted under the Plan or any award granted
under any other plan of the Company or any Affiliate. Awards granted in addition
to or in tandem with other Awards or awards granted under any other plan of the
Company or any Affiliate may be granted either at the same time as or at a
different time from the grant of such other Awards or awards.

 

(ii)

Limits on Transfer of Awards. No Award and no right under any such Award may be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by a Participant otherwise than by will or by the laws of descent and
distribution and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or any Affiliate; provided that an Option may be transferred by a
Participant without consideration to immediate family members or related family
trusts, limited partnerships or similar entities or on such terms and conditions
as the Committee may from time to time establish.

 

(iii)

Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee.

 

(iv)

Unit Certificates. All certificates for Units or other securities of the
Partnership delivered under the Plan pursuant to any Award or the exercise
thereof shall be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the Plan or the rules, regulations, and
other requirements of the SEC, any stock exchange upon which such Units or other
securities are then listed, and any applicable federal or state laws, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.



NuStar GP, LLC 2003 Unit Incentive Plan

Page 8

 

 

(v)

Consideration for Grants. Awards may be granted for no cash consideration or for
such consideration as the Committee determines including, without limitation,
such minimal cash consideration as may be required by applicable law.

 

(vi)

Delivery of Units or other Securities and Payment by Participant of
Consideration. Notwithstanding anything in the Plan or any grant agreement to
the contrary, delivery of Units pursuant to the exercise or vesting of an Award
may be deferred for any period during which, in the good faith determination of
the Committee, the Company is not reasonably able to obtain Units to deliver
pursuant to such Award without violating the rules or regulations of any
applicable law or securities exchange. No Units or other securities shall be
delivered pursuant to any Award until payment in full of any amount required to
be paid pursuant to the Plan or the applicable Award agreement (including,
without limitation, any exercise price or any tax withholding) is received by
the Company. Such payment may be made by such method or methods and in such form
or forms as the Committee shall determine, including, without limitation, cash,
other Awards, withholding of Units, or any combination thereof; provided that
the combined value, as determined by the Committee, of all cash and cash
equivalents and the value of any such Units or other property so tendered to the
Company, as of the date of such tender, is at least equal to the full amount
required to be paid to the Company pursuant to the Plan or the applicable Award
agreement.

 

(vii)

Change of Control. Upon a Change of Control, or such period prior thereto as may
be established by the Committee, all Awards shall automatically vest and become
payable or exercisable, as the case may be, in full. In this regard, all
Restricted Periods shall terminate and all performance criteria, if any, shall
be deemed to have been achieved at the maximum level.

 

(viii)

Sale of Significant Assets. In the event the Company or the Partnership sells or
otherwise disposes of, other than to an Affiliate, a significant portion of the
assets under its control, (such significance to be determined by action of the
Board of the Company in its sole discretion) and as a consequence of such
disposition (a) a Participant’s employment is terminated by the Partnership, the
Company or their affiliates without Cause or by the Participant for Good Reason,
provided, however, that in the case of any such termination by the Participant
under this subparagraph 6.3(viii), such termination shall not be deemed to be
for Good Reason unless the termination occurs within 180 days after the
occurrence of the applicable sale or disposition constituting the reason for the
termination or (b) as a result of such sale or disposition, the Participant’s
employer shall no longer be the Partnership, the Company or one of their
Affiliates, then all of such Participant’s Awards shall automatically vest and
become payable or exercisable, as the case may



NuStar GP, LLC 2003 Unit Incentive Plan

Page 9

 

be, in full. In this regard, all Restricted Periods shall terminate and all
performance criteria, if any, shall be deemed to have been achieved at the
maximum level.

 

(ix)

Retirement, Death, Disability. Except as otherwise determined by the Committee
and included in the Participant’s Award agreement, if a Participant’s employment
is terminated because of retirement, death or disability (with the determination
of disability to be made within the sole discretion of the Committee), any Award
held by the Participant shall remain outstanding and vest or become exercisable
according to the Award’s original terms, provided, however, that any Restricted
Units held by such Participant which remain unvested as of the date of
retirement, death or disability shall immediately vest and become
non-forfeitable as of such date.

SECTION 7.

Amendment and Termination.

Except to the extent prohibited by applicable law and unless otherwise expressly
provided in an Award agreement or in the Plan:

 

(i)

Amendments to the Plan. Except as required by applicable law or the rules of the
principal securities exchange on which the Units are traded and subject to
Section 7(ii) below, the Board or the Committee may amend, alter, suspend,
discontinue, or terminate the Plan in any manner, without the consent of any
partner, Participant, other holder or beneficiary of an Award, or other Person;
provided, however, that the Board or the Committee may not increase the number
of Units available for Awards under the Plan.

 

(ii)

Amendments to Awards. The Committee may waive any conditions or rights under,
amend any terms of, or alter any Award theretofore granted, provided no change,
other than pursuant to Section 7(iii), in any Award shall materially reduce the
benefit to Participant without the consent of such Participant.

 

(iii)

Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Committee is hereby authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4.3 of the Plan) affecting the Partnership or the financial statements
of the Partnership, or of changes in applicable laws, regulations, or accounting
principles, whenever the Committee determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan.

SECTION 8.

General Provisions.

 

8.1

No Rights to Awards. No Person shall have any claim to be granted any Award, and
there is no obligation for uniformity of treatment of Participants. The terms
and conditions of Awards need not be the same with respect to each Participant.

 

8.2

Withholding. The Company or any Affiliate is authorized to withhold from any
Award, from any payment due or transfer made under any Award or from any
compensation or other amount owing to a Participant the amount (in cash, Units,
other securities, Units



NuStar GP, LLC 2003 Unit Incentive Plan

Page 10

 

that would otherwise be issued pursuant to such Award or other property) of any
applicable taxes payable in respect of the grant of an Award, the lapse of
restrictions thereon, or any payment or transfer under an Award or under the
Plan and to take such other action as may be necessary in the opinion of the
Company to satisfy all obligations for the payment of such taxes.

 

8.3

No Right to Employment. The grant of an Award shall not be construed as giving a
Participant the right to be retained in the employ of the Company or any
Affiliate. Further, the Company or an Affiliate may at any time dismiss a
Participant from employment, free from any liability or any claim under the
Plan, unless otherwise expressly provided in the Plan or in any Award agreement.

 

8.4

Governing Law. The validity, construction, and effect of the Plan and any rules
and regulations relating to the Plan shall be determined in accordance with the
laws of the State of Delaware and applicable federal law.

 

8.5

Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.

 

8.6

Other Laws. The Committee may refuse to issue or transfer any Units or other
consideration under an Award if, in its sole discretion, it determines that the
issuance or transfer of such Units or such other consideration might violate any
applicable law or regulation, the rules of the principal securities exchange on
which the Units are then traded, or entitle the Partnership or an Affiliate to
recover the entire then Fair Market Value thereof under Section 16(b) of the
Exchange Act, and any payment tendered to the Company by a Participant, other
holder or beneficiary in connection with the exercise of such Award shall be
promptly refunded to the relevant Participant, holder or beneficiary.

 

8.7

No Trust or Fund Created. Neither the Plan nor the Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any general unsecured creditor of the Company or any
Affiliate.

 

8.8

No Fractional Units. No fractional Units shall be issued or delivered pursuant
to the Plan or any Award, and the Committee shall determine whether cash, other
securities, or other property shall be paid or transferred in lieu of any
fractional Units or whether such fractional Units or any rights thereto shall be
canceled, terminated, or otherwise eliminated.



NuStar GP, LLC 2003 Unit Incentive Plan

Page 11

 

 

8.9

Headings. Headings are given to the Sections and subsections of the Plan solely
as a convenience to facilitate reference. Such headings shall not be deemed in
any way material or relevant to the construction or interpretation of the Plan
or any provision thereof.

 

8.10

Facility Payment. Any amounts payable hereunder to any person under legal
disability or who, in the judgment of the Committee, is unable to properly
manage his financial affairs, may be paid to the legal representative of such
person, or may be applied for the benefit of such person in any manner which the
Committee may select, and the Company shall be relieved of any further liability
for payment of such amounts.

 

8.11

Gender and Number. Words in the masculine gender shall include the feminine
gender, the plural shall include the singular and the singular shall include the
plural.

 

8.12

Code Section 409A. Notwithstanding anything in this Plan to the contrary, if any
Plan provision or Award under the Plan would result in the imposition of an
applicable tax under Code Section 409A and related regulations and Treasury
pronouncements (“Section 409A”), that Plan provision or Award may be reformed to
avoid imposition of the applicable tax and no action taken to comply with
Section 409A shall be deemed to adversely affect the Participant’s rights to an
Award.

SECTION 9.

Term of the Plan.

The Plan was approved by the Board on June 11, 2003 with an effective date of
June 16, 2003, and shall continue until the date terminated by the Board or
Units are no longer available for grants of Awards under the Plan, whichever
occurs first, provided, however, that notwithstanding the foregoing, no Award
shall be made under the Plan after the tenth anniversary of the effective date.
However, unless otherwise expressly provided in the Plan or in an applicable
Award Agreement, any Award granted prior to such termination, and the authority
of the Board or the Committee to amend, alter, adjust, suspend, discontinue, or
terminate any such Award or to waive any conditions or rights under such Award,
shall extend beyond such termination date.

 

 